Citation Nr: 0913131	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Jurisdiction over the claims folders 
subsequently was transferred to the RO in Reno, Nevada.

The Veteran testified at a Travel Board hearing before one of 
the undersigned Veterans Law Judges in July 2003 and before 
another one of the undersigned Veterans Law Judges in March 
2007.  Transcripts of both proceedings are of record.

When this case most recently was before the Board in 
September 2007, it was remanded for further development.  The 
case since has been returned to the Board for further 
appellate action.

In August 2008, during the pendency of this appeal, the 
Veteran's claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities was granted, effective June 24, 2008.  In an 
August 2008 statement, the Veteran limited his appeal to the 
issue of entitlement to service connection for low back 
disability.  The Board will limit its consideration 
accordingly.


FINDING OF FACT

No chronic low back disability was present in service or 
within one year of the Veteran's discharge from service, and 
no current low back disability is etiologically related to 
service or to the Veteran's service-connected disabilities of 
the feet.




CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service; arthritis may not be presumed to have been so 
incurred or aggravated; and is not proximately due to or the 
result of service-connected disabilities of the feet.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran's claim initially was 
adjudicated prior to the enactment of the VCAA in November 
2000.  He was provided with the notice required under the 
VCAA by letters mailed in April 2001 and May 2002.  A March 
2006 letter provided him with notice regarding the initial 
disability-rating and effective-date elements of his claim.

Although these letters were sent after the initial 
adjudication of the claim, the Board has determined that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for low back disability is 
not warranted.  Consequently, no effective date or disability 
rating will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.  Moreover, following the provision of 
the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the claim.  There is no reason to believe that 
the ultimate decision of the originating agency would have 
been different had complete VCAA notice been provided at an 
earlier time.

The record also reflects that the Veteran has been afforded 
appropriate VA examinations and that service treatment 
records, service personnel records, Social Security 
Administration (SSA) records, and all other available post-
service medical evidence identified by the Veteran have been 
obtained.  The originating agency attempted to obtain 
additional medical records from a state department of 
corrections but was informed that no such records existed.  
It also attempted to obtain records from the Federal Bureau 
of Prisons but was informed that the authorization forms it 
had supplied were invalid.  In September 2007, the Veteran 
was asked to provide a new authorization form, but he did not 
respond to that request.  The Court has held that, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). Neither the Veteran 
nor his representative has identified any other outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis of 
the back to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
low back disability because it is related to service.  He 
also contends that service connection is warranted for this 
disability on a secondary basis because it is related to the 
service-connected disabilities of his feet.

With respect to the issue of service connection for low back 
disability on a direct basis, the Veteran testified in July 
2003 and March 2007 that he injured his back during service 
while unloading cargo from a truck.  He stated that he was 
treated by a medic, who informed him that he had pulled 
muscles in his back.  He also stated that his low back 
disability has existed since that time.

The medical evidence of record confirms that the Veteran 
currently has degenerative joint disease and disc disease of 
the lumbar spine.  However, the record does not show that his 
current low back disability existed in service.  Service 
treatment records are negative for any evidence of any back 
problems.  A report of medical examination prepared shortly 
before the Veteran's release from active duty reflects that 
his spine was clinically evaluated as normal, and he 
specifically denied having a history of recurrent back pain 
in a corresponding report of medical history.

The post-service medical evidence of record includes SSA 
records showing that the Veteran injured his back in July 
1993 after slipping and falling on wet pavement while working 
in Texas.  Treatment records dated in 1994 reflect that he 
informed his VA health care providers that his low back 
disability began in service but that he informed a private 
doctor that it began in 1993.  Additional records reflect 
that the Veteran injured his back several times after 
service.  SSA records note that he reported injuring his back 
for the first time in 1968 or 1969 while working in a steel 
foundry in Indiana.  On VA examination in April 1997, he 
stated that he might have injured his back several years 
after his release from active duty when he was involved in a 
roll-over motor vehicle accident.  A March 1995 VA treatment 
record notes his report that he was involved in an industrial 
accident in 1984 that had resulted in chronic low back pain.  
There is no evidence, however, that arthritis of the 
Veteran's back became manifest to a degree of 10 percent or 
more within one year of the termination of his active service 
in July 1968.

With respect to medical nexus, a September 2005 VA examiner 
opined that the Veteran sustained back injuries because of 
his size and inability to react rapidly when he slipped and 
injured his back after service.  However, that examiner did 
not indicate whether he had reviewed the claims folders 
before reaching his conclusion.  Pursuant to the Board's 
September 2007 remand instructions, the Veteran was afforded 
another VA examination in June 2008.  After reviewing the 
claims folders and conducting a physical examination and 
clinical interview of the Veteran, the examiner concluded 
that the Veteran's current back disability began after his 
well-documented injury in 1993 and noted that he had 
complained of chronic back pain since that time.  The 
examiner also concluded that the record contained no evidence 
of a major in-service back injury and that, even assuming 
that the Veteran had experienced back pain during service, 
such pain probably was related to muscle spasms.  The Board 
notes that this conclusion is consistent with the Veteran's 
own statements and testimony that he was treated for pulled 
muscles in service.  

With respect to the contention that the Veteran's low back 
disability began in service and has been present ever since, 
the Board has not found the Veteran to be credible.  In this 
regard, the Board notes that service medical records do not 
support this contention and in fact show that the Veteran's 
low back was found to be normal on the examination for 
discharge and that he specifically denied having a history of 
recurrent back pain at the time of the discharge examination.  
In addition, there is no medical evidence of a back disorder 
until after the post-service injury in 1993, and the Veteran 
did not file a claim for service connection for a low back 
disability until 1994, after the post-service injury.  
Moreover, the record reflects that the Veteran has given 
conflicting histories concerning his back disability.  There 
is no medical evidence, prepared prior to the filing of the 
Veteran's claim in 1994, showing that he gave a history of 
low back problems in service or prior to the post-service 
injury. 

To the extent that the Veteran is claiming that his current 
low back disability is etiologically related to service, the 
Board notes that, as a layperson without medical training, he 
is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Since there is no credible and competent evidence of any 
chronic low back disability in service or of arthritis of the 
low back within one year of the Veteran's release from active 
duty, and since the only competent medical opinion of record 
establishes that the Veteran's current low back disability is 
not related to service, the preponderance of the evidence of 
record is against the claim.  Accordingly, service connection 
for low back disability is not warranted on a direct or 
presumptive basis.

With respect to issue of service connection for low back 
disability on a secondary basis, the Veteran contends that he 
has fallen and injured his back on several occasions due to a 
lack of sensation in his feet.  The Board notes that service 
connection is in effect for residuals of cold injuries of 
both of the Veteran's feet and that he describes these 
residuals as including pain and numbness.

The record contains conflicting medical evidence concerning 
the relationship between the Veteran's low back disability 
and his service-connected bilateral foot disability.  In a 
June 2003 letter, a VA registered nurse stated that she and 
the Veteran's physician felt that his descriptions of 
numbness and instability in the feet and his descriptions of 
numerous falls secondary to those symptoms "very well may 
have contributed to his current back condition."  She 
pointed out that the Veteran had fallen between four and 
fives times within the preceding six months and that he 
attributed those falls to the lack of sensation in his feet.  
The nurse did not indicate that she had reviewed the claims 
folders and specifically noted that a thorough examination 
would be necessary before a final determination could be 
made.  

Conversely, a June 2008 VA examiner reviewed the claims 
folders and examined the Veteran before opining that 
neuropathy can slow the Veteran down but does not cause 
traumatic degenerative joint disease of the spine.  He noted 
that there was no evidence that the Veteran had sustained a 
major injury to his lower back due to falling because of the 
numbness in his feet.  He also concluded that it would be 
mere speculation to make any connection between the Veteran's 
service-connected foot disabilities and his low back 
disability.

The Board has evaluated the opinion of the Veteran's VA 
health care provider and weighed its credibility and 
probative value against the opinion of the VA examiner.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  After careful 
consideration, the Board concludes that the opinion of the VA 
examiner is more probative than the opinion of the Veteran's 
VA health care provider.  The VA health care provider did not 
review the claims folders and specifically stated that a 
thorough examination would be necessary before a final 
determination concerning the relationship between the 
Veteran's low back and foot disabilities could be reached.  
The VA examiner performed such an examination and also 
reviewed the claims folders before concluding that it would 
be speculative to link the Veteran's low back disability with 
his service-connected foot disabilities.  The Board notes 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

In addition, the Board notes that the medical evidence of 
record is consistent with the VA examiner's conclusion that 
the Veteran has not sustained any major injury of his low 
back as a result of numbness in his feet.  The Board 
acknowledges that he has reported experiencing numerous falls 
and resultant back injuries as a result of his service-
connected bilateral foot disability.  While the Veteran is 
competent to report his own experiences, the Board may 
consider the personal interest of the Veteran in the outcome 
of a case when evaluating his credibility.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's allegations that his 
bilateral foot disability caused or aggravated his current 
low back disability lack credibility.  In this regard, the 
Board notes that the only documented injury to the Veteran's 
back incident to a fall occurred in July 1993 while he was 
working in Texas for the Salvation Army.  SSA records show 
that he injured his back after slipping on wet pavement.  
Neither these records nor private treatment records dated 
from 1994 to 1997, which relate to his treatment after that 
accident, indicate that his bilateral foot disability played 
any role in his slipping or, indeed, that his foot injuries 
were the source of any complaint.  The Board also notes that 
the Veteran told both the September 2005 and August 2006 VA 
examiners that his last back injury incident to a fall 
occurred in November 1991 when he slipped and injured his 
back while working during icy conditions for the Salvation 
Army in Texas.  There is no other evidence in the record of 
any injury in 1991, and while the Board is willing to concede 
that the Veteran may have confused the actual date of his 
July 1993 accident, it strains credulity to believe that he 
also mistakenly remembered that conditions in Texas were 
"icy" at that time.  In addition, the Board notes that the 
SSA records indicate that the Veteran reported that he was 
working as a truck driver in November 1991.

Finally, the Board acknowledges that VA treatment records 
show that the Veteran experienced falls and back pain in 
February 2003 and May 2003, as described by his VA health 
care provider in the June 2003 letter.  However, these 
treatment records indicate that the falls resulted from 
causes other than his foot disabilities.  The February 2003 
record notes that the Veteran reported falling into bed after 
feeling pain in his back while walking, but there is no 
indication that he tripped and fell because of numbness in 
his feet.  Similarly, the May 2003 record reflects that the 
Veteran had been discovered in pain on the floor of his home 
after falling, but neither he nor his health care provider 
attributed that fall to numbness in his feet.   His health 
care provider specifically noted that he had used alcohol 
that night.

In sum, the Board finds that the objective medical evidence 
of record, including the June 2008 VA examiner's opinion, is 
more probative than the Veteran's statements and the June 
2003 VA health care provider's opinion concerning the 
relationship between his service-connected bilateral foot 
disability and his low back disability.  The Board, 
therefore, finds that the preponderance of the evidence 
establishes that the Veteran's current low back disability is 
not etiologically related to his service-connected bilateral 
foot disability.

Accordingly, service connection for low back disability is 
not warranted on a secondary basis.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for low back disability is 
denied.



___________________________		
	___________________________
	                   Derek R. Brown				     Wayne 
M. Braeuer
		     Veterans Law Judge,				   Veterans Law 
Judge,
		Board of Veterans' Appeals			Board of 
Veterans' Appeal



        ___________________________
	Shane A. Durkin
	Veterans Law Judge,
	Board of Veterans' Appeals


 Department of Veterans Affairs


